Citation Nr: 9914897	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  90-51 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from November 1945 to 
November 1948 and from August 1950 to August 1973.

The appellant, the veteran's widow, brought a timely appeal 
to the Board of Veterans' Appeals (the Board) from an October 
1989 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas.  The record 
shows that the Board was not aware of the appellant's request 
for a hearing on appeal when it issued a decision in this 
appeal in May 1991.  The Board in October 1992 recognizing 
the substantive deficiency in due process vacated the May 
1991 Board decision. The record shows that the appellant was 
present at a Board hearing in June 1992 and that the Board in 
February 1993 remanded the case for further development.  The 
case has recently been returned to the Board for appellate 
consideration.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

In corresponding with the RO in June 1997 in response to a 
recent letter informing her of the status of her claim, the 
appellant indicated a desire to appear personally at a 
hearing.  In March 1999 she was advised by the RO that her 
appeal was being returned to the Board.  In March 1999 
correspondence to the Board she again asked for a personal 
hearing.  

The representative in April 1999 pointed out that the 
appellant should be entitled to another Board hearing since 
the Member of the Board who presided at the June 1992 hearing 
was no longer with the Board.  In May 1999, the Board 
contacted the appellant by latter to clarify her intention 
regarding a Board hearing.  She responded with a request for 
a Board hearing at the RO.

Because proceedings before the Board are non-adversarial in 
nature, VA is required by statute and case law to assist the 
appellant in developing facts pertinent to his claim, 
including affording him with a hearing if he so desires.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 20.700 (1998).  
There is no indication in the claims file that the appellant 
desires to withdraw his request for a personal hearing.  

The appellant has a right to a hearing on appeal before a 
Member of the Board for the purpose of presenting argument 
and testimony relevant and material to the issue on appeal.  
The appellant is entitled to have the Member or Members of 
the Board who conduct the hearing participate in making the 
final determination of the claim.  38 C.F.R. § 20.707.  To 
accord full due process, therefore, the claim must be 
remanded to allow a hearing before a Member of the Board.

In view of the foregoing, the case is REMANDED to the RO for 
the following development:

The RO should schedule a hearing before a 
travel Member of the Board.  The 
appellant should be advised of the 
hearing schedule and scheduled for a 
hearing that, to the extent possible, 
accommodates any request the appellant 
may have regarding time or date of 
appearance.  She should be informed of 
the consequences of failing to appear for 
the hearing.  All communications with the 
appellant regarding the scheduling of the 
Travel Board hearing should be documented 
in the claims folder.

Alternatively, if the RO wishes to 
schedule a videoconference hearing, the 
RO should ascertain whether the appellant 
is willing to accept a videoconference 
hearing in lieu of a Travel Board 
hearing.  If the appellant affirmatively 
responds to this communication, in 
writing, then such a hearing should be 
scheduled and the appellant provided with 
adequate notification of the time and 
place.  All communications with the 
appellant regarding the scheduling of the 
video- conference hearing should be 
documented in the claims folder.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted in this case.  The appellant need take no 
action until so notified by the RO.






		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



